Name: 2009/311/EC: Commission Decision of 2 April 2009 allowing Member States to extend provisional authorisations granted for the new active substances topramezone, sulfuryl fluoride and zucchini yellow mosaic virus Ã¢  weak strain (notified under document number C(2009) 2348) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  health;  agricultural policy;  means of agricultural production
 Date Published: 2009-04-03

 3.4.2009 EN Official Journal of the European Union L 91/25 COMMISSION DECISION of 2 April 2009 allowing Member States to extend provisional authorisations granted for the new active substances topramezone, sulfuryl fluoride and zucchini yellow mosaic virus  weak strain (notified under document number C(2009) 2348) (Text with EEA relevance) (2009/311/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (1), and in particular the fourth subparagraph of Article 8(1) thereof, Whereas: (1) In accordance with Article 6(2) of Directive 91/414/EEC, in May 2003 France received an application from BASF AG, for the inclusion of the active substance topramezone in Annex I to Directive 91/414/EEC. Commission Decision 2003/850/EC (2) confirmed that the dossier was complete and could be considered as satisfying, in principle, the data and information requirements of Annex II and Annex III to that Directive. (2) In July 2002 the United Kingdom received an application from Dow AgroSciences Ltd concerning sulfuryl fluoride. Commission Decision 2003/305/EC (3) confirmed that the dossier was complete and could be considered as satisfying, in principle, the data and information requirements of Annex II and Annex III to that Directive. (3) In March 2005 the United Kingdom received an application from Central Science Laboratory concerning zucchini yellow mosaic virus  weak strain. Commission Decision 2006/586/EC (4) confirmed that the dossier was complete and could be considered as satisfying, in principle, the data and information requirements of Annex II and Annex III to that Directive. (4) Confirmation of the completeness of the dossiers was necessary in order to allow them to be examined in detail and to allow Member States the possibility of granting provisional authorisations, for periods of up to three years, for plant protection products containing the active substances concerned, while complying with the conditions laid down in Article 8(1) of Directive 91/414/EEC and, in particular, the condition relating to the detailed assessment of the active substances and the plant protection product in the light of the requirements laid down by that Directive. (5) For these active substances, the effects on human health and the environment have been assessed, in accordance with the provisions of Article 6(2) and (4) of Directive 91/414/EEC, for the uses proposed by the applicants. The rapporteur Member State submitted the draft assessment reports to the Commission on 21 July 2006 (topramezone), on 29 October 2004 (sulfuryl fluoride) and on 30 June 2006 (zucchini yellow mosaic virus  weak strain). (6) Following submission of the draft assessment report by the rapporteur Member State, it has been found to be necessary to request further information from the applicant and to have the rapporteur Member State examine that information and submit its assessment. Therefore, the examination of the dossier is still ongoing and it will not be possible to complete the evaluation within the timeframe provided for in Directive 91/414/EEC. (7) As the evaluation so far has not identified any reason for immediate concern, Member States should be given the possibility of prolonging provisional authorisations granted for plant protection products containing the active substance concerned for a period of 24 months in accordance with the provisions of Article 8 of Directive 91/414/EEC so as to enable the examination of the dossiers to continue. It is expected that the evaluation and decision-making process with respect to a decision on possible Annex I inclusion for topramezone, sulfuryl fluoride and zucchini yellow mosaic virus  weak strain will have been completed within 24 months. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Member States may extend provisional authorisations for plant protection products containing topramezone, sulfuryl fluoride and zucchini yellow mosaic virus  weak strain for a period not exceeding 24 months from the date of adoption of this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 2 April 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 230, 19.8.1991, p. 1. (2) OJ L 322, 9.12.2003, p. 28. (3) OJ L 112, 6.5.2003, p. 10. (4) OJ L 236, 31.8.2006, p. 31.